                                         Case 3:17-cv-06907-WHA Document 117 Filed 01/28/19 Page 1 of 1




                                   1                                UNITED STATES DISTRICT COURT

                                   2                               NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        JEREMIAH REVITCH,
                                   4                                                      Case No. 3:17-cv-06907-WHA (DMR)
                                                      Plaintiff,
                                   5
                                                v.                                        NOTICE OF RESCHEDULED
                                   6                                                      SETTLEMENT CONFERENCE AND
                                        CITIBANK, N.A.,                                   SETTLEMENT CONFERENCE ORDER
                                   7
                                                      Defendant.                          Re: Dkt. No. 116
                                   8

                                   9   TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The above matter was referred to Magistrate Judge Donna M. Ryu for settlement purposes.

                                  11   You are hereby notified that the settlement conference is RESCHEDULED to March 29, 2019 at

                                  12   10:00 a.m., at the U.S. District Court, 1301 Clay Street, Oakland, California 94612. For
Northern District of California
 United States District Court




                                  13   courtroom number and floor information, please check the Court’s on-line calendar at

                                  14   http://www.cand.uscourts.gov (click "Calendar - Judges' Weekly Calendars" link, then select

                                  15   Judge Ryu's calendar) on the Friday prior to the scheduled settlement conference.

                                  16          If all parties, counsel, and other mandatory attendees are not available on the above date,

                                  17   counsel shall notify the court in writing within 2 business days. The parties should be mindful of

                                  18   any time limits set by the judge to whom the case is assigned. If written notice is not provided

                                  19   within 2 business days, the settlement conference date as stated above shall remain in effect.

                                  20          Parties shall comply with the requirements and procedures set forth in this Court’s Notice

                                  21   of Settlement Conference and Settlement Conference Order dated May 16, 2018. [See Docket No.

                                  22   35.]

                                  23          IT IS SO ORDERED.

                                  24   Dated: January 28, 2019
                                                                                       ______________________________________
                                  25
                                                                                       DONNA M. RYU
                                  26                                                   United States Magistrate Judge

                                  27

                                  28
